Oo Ss NY DBD UU FSF WOW NO

NO to bo bo bo bh tN bo BR — — me — _ — = — _ —
o “J oO nn pe ww Bo —_ Qo \o oO ~~ an un A Co ho —_ oS

 

 

 

 

 

 

 

 

 

 

 

 

 

—— FILED ——. RECEIVED
a — ENTERED ———_ SERVED ON
COUNSEL/PARTIES OF RECORD
AUG 12 2019
CLERK US DISTRICT C
DISTRICT OF NEVADA w
DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-001-JAD-CWH
Plaintiff, Final Order of Forfeiture
Vv.
AMYSTERDAN BARBOSA DA SILVA,
a/k/a “Amysterdan Da Silva”,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. §

1029(c)(1)(C) and 1029(c)(2); 18 U.S.C. § 982(a)(1); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. §
981(a)(1)(A) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)1)(C) with 28 U.S.C.§ 2461(c);
and 21 U.S.C. § 853(p) based upon the plea of guilty by Amysterdan Barbosa Da Silva,
a/k/a “Amysterdan Da Silva”, to the criminal offense, forfeiting the property and imposing
an in personam criminal forfeiture money judgment set forth in the Plea Agreement, the Bill
of Particulars, and the Forfeiture Allegation of the Criminal Indictment and shown by the
United States to have the requisite nexus to the offense to which Amysterdan Barbosa Da
Silva, a/k/a “Amysterdan Da Silva”, pled guilty. Criminal Indictment, ECF No. 1; Bill of
Particulars, ECF No. 236; Change of Plea, ECF No. 338; Plea Agreement, ECF No. 339;
Preliminary Order of Forfeiture, ECF No. 340.

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant.
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 
Co eo 1 DO OA ee WwW Be

RS B&B SB BD BR BD ORO ORD ODDO OOO Oe ee Ree eee ee
ao sas DO UO FP WH NH SF GS OHO MO HNO wlLU Re OR Uh lUlUreSlCUD

 

 

The in personam criminal forfeiture money judgment amount of $264,371.37
complies with Honeycutt v. United States, __U.S.___, 137. Ct. 1626 (2017).

This Court finds the United States of America published the notice of forfeiture in
accordance with the law via the official government internet forfeiture site,
www.forfeiture.gov, consecutively from July I, 2018, through July 30, 2018, notifying all
potential third parties of their right to petition the Court. Notice of Filing Proof of
Publication, ECF No. 367.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States of America:

1. Counterfeit RBC Royal Bank of Scotland Visa Card in the name of (INO) RBDS,

ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in
the amount of $3000;

2. Counterfeit Caixa Internacional Visa Card INO BS, ending in 0397; Counterfeit

American Express card INO BS, ending in 1005;

3. Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

4, Black Samsung Galaxy Note mobile phone;

5. Counterfeit Citt MasterCard INO CRSB ending in 8560; Counterfeit Citi
MasterCard INO CRSB ending in 4692; Safra Global Travel American Express
Card ending in 7744;

Rose gold Apple iPhone 6S Model A1688, IMEI: 353315075920673;
Gold iPhone 6 Model A1549, IMEI: 358369064873208;
Silver iPhone 65 Model A1633, IMEI: 353255077268491, with cracked screen;

oe NS

GoPro Hero4 in Waterproof case;

 
oo SBS SN OO OO ee HW He

NM NM eh hUuhNlUhNlUlhtKGlUCUNlOUDDYG ODN Oe RES S| SO Sl a Sl SO ll lll
ao “st DN UF Be BD GS Re lLlUCOUlUmUlUCUCCOUlCCUMD UNS Ol OUrllCULSlUWhlUDN CUCU

 

 

10.

11.
12.

13.

14.
15.

16.

17.
18.
19.
20.

21.
22,

23,
24.
25.
26.

27.

Black Caesars Palace robe, Flora by Gucci perfume, and Bvlgari Jasmin Noir
Perfume;

Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and 1 Oakley bag;
Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells
Fargo New Account Kit, LVAC membership card, Square magnetic stripe reader,
DUI Doctor email;

Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit American
Express card INO AR ending in 5013;

Box containing Wonder Manual Embossing Machine;

Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp.
6/19; Bank of America Debit Card INO FMN ending in 0330, exp. 3/20; Wells
Fargo check book, account #xxxxxx7557;

American Express gift card ending in 8424 and temporary checks from Wells
Fargo Bank;

Rolex Watch serial number: N72H1757;

Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

White cardboard box containing an ATM Skimmer and skimming equipment,
Brown "FedEx" cardboard box containing Thirty (30) counterfeit pre-paid visa
cards and One (1) Exacto Knife;

Brown “Louis Vuitton” bag;

White and gold Apple iPhone Model A1549, IMEI: 354450066294207, with
charger and damaged cracked face;

Silver Apple iPhone 7 Model A1778, in black case;

“Tag Heuer” watch;

Yellow metal "Bvlgari" ring;

Apple MacBook Pro laptop computer, S/N: COANKCBNG3QD, in black Speck
case;

Silver HP laptop computer, S/N: 5CD5388C76, in black Spectre case;
3

 
Oo CO “s DH Ee BW Ne

MB 8b B&B be huh DemlUhNDllCUDN ll ODO Sl ROO UR RO eS eS St Sle
So Ss DB A WwW NO =e Oo 0 OO WS HR HH BR YH NY KS OC

 

 

28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40,

41.

43.

45.
46.

47,
48,
49.
50.

Silver Acer laptop, Model N15V2, SNID: 54407217523, with power cord;

Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;
SanDisk micro SD adapter and SanDisk 32GB SD card;

Lexar micro SD adapter and Lexar 64GB SD card in clear case;

EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case;
SanDisk adapter with 32GB Emtec micro SD card in clear case;

Two (2) Apple power adapters with cord and one (1) extension cord;

White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

Black iPhone in clear case, FCC ID: BCG-E3091A;

Twenty-seven (27) counterfeit credit cards;

Fargo HDP 5000 printer and cables;

Skimmer kit with components in black file box;

US Bank Visa Debit Card, INO LR ending in 8453; Wells Fargo ATM Card INO
LR ending in 9702; Wells Fargo Platinum Debit Visa INO LR ending in 9521;
Gray Apple iPhone Model A1633, IMEI: 353261079734944,

Black Apple iPhone Model A1660, IMEI: 353825082515894;

$186 in U.S. Currency as follows: $20 x 8, $10 x 1,$5 x2, $2x1,$1x4;

Two (2) blank cards;

Credit card stock;

HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:
2CE8021JKYV and service tag: dv2781lus. Heavily damaged including broken hinge
for screen/cover on left side. Includes power adapter that is not compatible with
this laptop; |

256GB thumb drive;

Rolex Submariner watch;

$540 in U.S. Currency as follows: $20 x 27;

Apple iPhone Model A1660, IMEI: 359162074101481, with cracked front screen in

black "incipio" phone case;

 
oO Oo HN Oo UO FEF WY WH =

bMS bd NM NM NH WB WB HN NO S& = BOF Oe OO eS OS St ee
on DBD OH FF Be NH RP SO Oo BHeUlUOAGSlUONlUllULSllUNelULN ULL CUO

 

 

51.
52.
53.
54,

3D.
56.

37.
38.
59.
60.

61.
62.

63.
64.
65.
66.
67.

68.
69.
70.
71.

Cartier watch;

Gold colored Tiffany and Co. bracelet;

Cannon EOS 5D Camera, S/N: 052024008064 in camera bag;

Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR;
Wells Fargo Visa ending in 4206 INO AR; and Citibank MasterCard ending in
4439 INO AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

Apple iPhone 8 Model A1633, IMEI: 354953070794823,

Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in
8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock); and
One (1) appears to end in 117;

Embossing Machine;

Large UPS Box Containing Shoes and Clothes;

Toshiba Laptop Computer, S/N: X903910Q with charger;

USPS Priority Mail box containing Twenty-Nine (29) new bottles of "Victoria
Secret" Lotion;

Clear plastic bag containing new "Tommy Hilfiger” Shirts;

MacBook Pro Laptop Computer Model A1398, S/N: CO2M30SQFRIM, with
charger in Louis Vuitton Laptop Bag;

Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;

Black "Armani" watch;

Black "Bulova" watch;

Tan and black "Diesel" watch;

Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black and
grey in color; and One (1) black and gold in Color;

Silver colored "Michael Kors" Watch;

Black and gold colored "Bulova" Watch;

Black and gold colored "Oakley" Watch;

Eight (8) pairs Sunglasses;

 
—

me MN N WN MH NY NO NH KH | Fe Ss— He RP PR OS Se
ao ~] an fn nay fo bo fond > oO 3 ~ On nn = wo NO — oO

mo Se sa DW HH BP WY

 

 

72.
73.
74.
75.

76.
77.
78.
79.
80.
81.
82.
83.

84.
85.
86.

87.
88.
89.
90.
91.
92.

Black Case containing Seventeen (17) Sunglasses;

Itaucard 2.0 MasterCard INO TDACA, ending in 0672;

Damaged Apple iPhone Model: A1524, IMEI: 355377070921856;

Two (2) cards as follows: One (1) Confidence Cash Passport MasterCard ending in
0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO KB;
Three (3) "G-Shock" watches - One (1) pink in color, Two (2) white in color;

Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino;

Apple iPad Model: A1489, FCC ID: BCGA1489, S/N: FSFFQOGFTFCMS;

Black Alcatel Cell Phone, IMEI: 014771000411801;

Apple iPhone Model: A1688, IMEI: 3585680781644906;

ZTE Cell Phone Model: 7820, S/N: 32BC56871AA1;

Samsung Galaxy $7 Edge Cell Phone, IMEI: 357751073361666;

Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors";
One (1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

Gold colored "Ellen Tracey" Watch;

Apple iPad Model: A1489, FCC ID: BCGA1489;

Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells Fargo Visa
Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO CRDS;
MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card, Safeway Club
Card, and Hilton Card;

MSR X6 Card Skimmer / Reader;

Twelve (12) pairs of shoes;

Fifty dollar ($50) Chevron gift card;

One (1) Hullot watch; Two (2) Lust watches;

Red and black SanDisk Cruzer 8GB thumb drive:

Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration: 08/19,
Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20; Citibank

Master Card Debit card INO LR, ending in 4685, expiration: 02/18; Bank of
‘

 
o SS ss ODO ww FP BH WH eK

bMS NM UNDlLUNDlUDNOlUDNOOUDDYGCUDN OUND SO SO Re Re OO Rl eS ll etl Sell le
So ~TI Dw On £—&§& Ww NO KF DO OO HO SY DR MH DBP WH NH KK OS

 

 

93.
94.
95.

96.
97.
98.
99.

100.

101.
102.

103.
104.
105.
106.
107.
108.

109.

110.

ff

America Visa Debit card INO LR, ending in 4167, expiration: 05/19; Tissot
International Warranty card; Ourocard Empresarial Visa card INO LR, ending in
5949, expiration: 08/16; Total Rewards Platinum card #xxxxxxx3176, INO LR;
Seagate Momentum 5400 250GB hard drive, S/N: 6VCKHDTW;

Silver iPhone 8 Model: A1533, FCC ID: BCG-E2642A, IMEI: 013884003601269;
Silver iPhone S Model: A1688, FCC ID: BCG-E2946A, IMEI: 353265071239497,
with cracked screen;

SanDisk 8GB SDHC card;

Western Digital My Cloud external hard drive, $/N: WCC4MOJPX1K1;

$660 in U.S. Currency as follows: $20 x 33;

$88 in U.S. Currency as follows: $1 x 8, $10 x 1, $20 x 1, $50x 1;

Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50), ending
in 1771;

Western Digital 500GB laptop hard drive, S/N: WXH1CB1W4213;

New, unopened iPhone 7 Plus 256GB in box, Model: A1661, S/N:
F2LSW4U4HF6;

MacBook Pro Laptop Model: A1398, S/N: CO2M9007FR1M;

Black Thermal Printer;

Black Tipper Machine with cords; Power Transformer 110-220;

Apple MacBook Pro Model A1211, 8/N: W87094RK W0G;

Apple MacBook Pro Model A1278, S/N: C17GRDHSDVI13;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip;

 
co SCS HN DO NH Re BY HB

SS NM hUuNlUlUmDNDlmUlUlUCUNDLUlUCUDN OOO SOD Ri ae ae elle a ll a ll a el Re
on DBD Om BP BD NH YF CO OBO SB Ss DO AH BF WS BY FS S&S

 

 

111.

112.

113.
114,

115.

116.
117.
118.
119.
120.

121.
122.
123.
124.
125.
126.

127.

Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip;

Wells Fargo Visa card INO HOR, ending in 3058, expiration 05/20; Citibank
Citigold MasterCard debit card INO HOR, ending in 4443, expiration 04/21;
American Express Business Platinum card INO HOR, ending in 1001, expiration
10/21; NeatnessCleaners Com;

WT 90A tipping machine;

Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)
cords;

Black LG external DVD drive; Silver Apple external DVD drive; Black plastic
spring loader card holder; Silver metal paper weight; Micro SD adapter; Bluetooth
USB adapter;

WT-90 AS tipping machine in box;

Roll of gold tipping foil; MSR X6 card reader; Box of stock cards;

Canon Pixma printer, S/N: AEBH54501;

HP Officejet 100 mobile printer, S/N: MY47ED10T4;

Black notebook; Silver keyboard; Black notebook with C.C. hologram logos; Green|
folder with C.C. stickers; Small white canon printer; V30 cash counter;

Fargo HDP 5000 Thermal Dye Printer (1 of 2);

Fargo HDP 5000 Thermal Dye Printer (2 of 2);

Royal Sovereign cash counter;

Silver Apple MacBook Air 13” laptop, Model: A1466, S/N: CO2M81LBF5V8;
Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C02J764BDKQ2;
Grey Seagate Hard Drive. The words “Wireless Plus” and “1TB” are printed on
the case along with Part Number 1JABP1-500, S/N: NA3312RZ;

Apple iPhone 6, white face with yellow metal colored back. The rear case appears
to have been replaced with a gold colored metal with white stones inset into the

actual case of the phone. The words “24KT GOLD LIMITED EDITION”,
8

 
So Oo nN DN UE Fe WH Ne

NY NM NH Bw bw BH BH NH NH FSF FSF S— RO ee OO S| i eS SS Sle
ao sn ODO OO SF B&H BO S| OlUlUOCOUlClCUCOmOCULUNLlCUOlUMLlLUCUDR,lUlUNwGULULDNOUCUCUMrLeEhlCUDDD

 

 

128.

129.

130.

131.

132.

133.

134.

135.

136.

137.

138.

139.

“GOLD & CO LONDON”, “UK GOLD CO. LTD.”, “IPHONE 6”, and “2015
EDITION” are located on the rear case of the phone;

Apple iPhone 6, White face with champagne or gold colored back, Model: A1586,
IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-E2816A];

USB jump drive, Black stick with Metal (Silver) cover that displays the words
“MOM365”;

Black Kingston USB jump drive with Black slide cover. The faded words of “100
G2” can be made out on the plastic;

Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings of
SDCZ60-016G and BL140624700N are written on the USB stick;

Dark metal colored HP USB jump drive with markings of 32GB and V250W
written on the USB stick;

Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of
SDCZ50-008G and what appears to read BLIO08O0GQB are written on the USB
stick;

USB jump drive, Black stick with Metal (Silver) colored cover. The words
“Multilaser 8GB” are written on the black USB stick with white lettering;

Silver Apple iMac Desktop Computer Model: A1419, S/N: CO2NCCVUF8J4,
with cracked screen;

Apple iPad Air Model: 1475, White face with silver colored back, S/N:
DLAMPSEMF4Y]J and AT&T Sim Card S/N: 8901404277166560288;
Champagne or gold Apple MacBook 12” laptop Model: 1534, S/N:
CO2PX4YHGEF85, in white cracked case with feathers;

Apple iPhone 6S Model A1688, Black face with silver colored back, no serial
number or IMEI displayed on the back, FCC ID BCG-E2946A and IC 579C-
E2946A;

Grey and black Dell Latitude D630 Laptop, Service Tag number 1OTCJH1,

Express Service Code 37981968385;
9

 
o Oo sD HO Fe Ww HB eR

NM mM Bw WH NH WO KH BH YY —=|& FSF FR Fe Fe OP OO Sl Stl Slr
So SN DO OO Pe WO HB KF CO ODO DOs DA NH SP WwW HB FE BD

 

 

140.

141.

142.

143.

144.

145.
146.
147,

148.

149.

150.

Silver Windows Surface Tablet with purple keyboard, markings on the back side
display “Surface”, serial number “076138344253”, and “256GB”;

Black and metal colored SanDisk mini USB jump drive, no cover, blade displays
“SDCZ33”, “16GB”, and “BL120623300D;

Black and metal colored SanDisk mini USB jump drive with a black cover that
covers the USB blade, blade displays “SDCZ33”, “16GB”, and “BL120623300D”;
Silver colored USB jump drive with black rubber like ring, and a black O-ring seal.
The USB Cover unscrews from the USB stick and is the same metal (Silver) color.
The words “Corsair, Flash, Survivor” are written on the cover and the USB stick.
USB Blade has the writings of “128G” and “161891497” with the other side of the
blade displaying “119563” and “CHINA 161891497”;

Green with white slide cover USB jump drive. Words “CardPresso” and “More
than an application” written on the slide cover. Metal key ring with a tag on ring
that has information for “Card Imaging” with phone number 800-347-9089 and an
email address to helper@cardimaging.com;

Black USB jump drive with metal cover/loop, and key ring;

Black and grey HP Laptop Model: 15-ba013cl, S/N: CN D634157Y;

Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in
2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 3561;
American Express Premier Rewards INO, EDSVR ending in 1009; HSBC
International MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa Card
ending in 9143; Vanilla Visa Gift Card ending in 9110; and greendot Visa My
Rewards Cash Back Card ending 7809;

Damaged Apple iPhone Model: A1549 IMEI: 358373064835738, AT&T sim card
ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on it";
Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) INO VR;
Three (3) INO PB; and Six (6) with no names on them;

Blank Card Stock in Fed Ex Box and Blank Card Stock in small white box;
10

 
oO Co NO UN Fe WY NR

| ce > Oe
on DBD UO FBP BD HB KK SCO BO SBS AN BD HH BR WH WY K& CO

 

 

151.
152.
153.
154.
155.
156.

157.

138.

159.

160.
161.

162.

163.

164.

165.
166.

167.

Skimming Device;

Two (2) disks containing software for credit card magnetic strip readers;

Two (2) BEATS by Dre Wireless Headphones (New in Original Packaging);
Three (3) MSR Encoders;

Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;
Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder
Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and
Power Cords;

Fiberboard Box containing Three (3) LCD Universal Chargers/ Power Converters;
Two (2) Download Cords For Skimmers;

Eight (8) New Apple iPhone 6s in boxes; S/N: F7LQR2FLGRYF; S/N:
FI8QKLY3GRYD; S/N: F18QKMSVGRYD: S/N: DNQQN8NKGRYD; S/N:
FKIQDIYSGRYD; 8/N:C6KRD5B7GRYF; S/N: FAGQT1I5GRYF; S/N:
F75QLMQHGRYF;

Six (6) Purses: Two (2) Valentino Purses with storage bag; One (1) Valentino Purse
in box with receipts; Three (3) Celine Purses with storage bags;

Tipping Machine;

ATM Skimmer MLM260-2R0382-4090019 (LVMPD Event Number 160325-
1854);

ATM Skimmer (LVMPD Event Number 160329-2302);

Fraudulent Santander Infinite Credit Card INO RDO;

Pink iPhone 6s, 64 GB, Model: A1688, S/N: F71IQR7VZGRYF, FCC ID: BCG-
E2946A, in box;

Orange Nike shopping bag containing twenty-four (24) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19) items
of clothing;

Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of

clothing;
11

 
eo Oo NN DO HO EP BH He

MB bo BO BOO RD ND ND ORD ON mee OR eae eee
oC ~] ON in ney Ww bo — S&S so °° oO ~J ON sn ne tn i] — =

 

 

168.
169.
170.
171.

172.
173.
174.

175.

176,
177.
178.
179.
180.
181.
182.
183.
184.
185.
186.

‘187.
188.

Orange Nike shopping bag containing thirty-two (32) items of clothing;

Orange Nike shopping bag containing thirty-six (36) items of clothing;

Orange Nike shopping bag containing thirty (30) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of
clothing;

Orange Nike shopping bag containing twenty-nine (29) items of clothing;
Orange Nike shopping bag containing thirty-five (35) items of clothing;

Nike gift card, #6060102161291238334; Nike gift card #6060105461291238195;
Nike gift card #6060107921291238287;

Nike bag contaiing two (2) pairs of shoes and one (1) silver packet labeled
"Salonpas";

Nike bag containing two (2) pairs of shoes;

Nike bag containing nineteen (19) items of clothing;

Nike bag containing twenty-seven (27) items of clothing;

Nike bag containing twenty-two (22) items of clothing;

One (1) receipt and one (1) gift receipt from the Nike Store;

Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

14 $100 Bills of US Currency;

Ulster Bank Visa Credit Card INO ADS, ending in 2767;

Black Toshiba laptop computer, $/N: YB235634Q;

Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMET: 359239061355187;
Permanent Resident Card INO MA; One (1) Social Security card, SSN: xxx-xx-
2653, INO MA;

Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;
Sixteen (16) Credit/Debit cards total; ITAUCARD Itau Gold Visa Credit/Debit
Card INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit
Visa Credit/Debit card INO MA, ending in 9163, expiration 12/14; ITAUCARD

Itau International Master Credit/Debit Card INO MA, ending in 4956, expiration
12

 
o +S sa DO Ww FP BS NH

we NO Nw BD bw bw WB NO HO Se Se Re Ee OO SF OE Os
Sa a1 DO ON BP Ww NH KF DO © BB so HR WMH PP WH KH KS OC

 

 

189.
190.

191.

192.

193

194.

195
196

12/12; My Vanilla Debit Visa Card, ending in 1865, expiration 10/20; US Bank
Visa Credit/Debit card INO MA, ending in 7935, expiration 05/14; Bank of
America Temporary Visa Credit/Debit card INO Preferred Customer, ending in
9466, expires 07/18; netSpend Credit/Debit Master Card INO MA, ending in
1712, expires 01/18; Bank of America Credit/Debit Visa card INO MA, ending in
9466, expires 10/18; Caixa Cartao do Cidadao card INO MA, ending in 4901,
expiration 21/12/2009; Maestro Master Card INO MA, ending in 5813, expiration

10/ 12, with blacked out card name; Bradesco Credito e Debito Visa Credit/Debit

card INO MA, ending in 4097, expiration 03/14; Caixa Poupanca Da Caixa a
primiera do Brasil Master Credit/Debit Card INO MA, ending in 5088, expiration
03/14; Ideia Master Card Maestro Credit/Debit Card INO GI, ending in 6754,
expiration 12/12; Bradesco Alimentaco Visa Credit/Debit card INO MA AGT
Logistica, ending in 6012, expiration 12/13; Bradesco Credito e Debito Visa
Credit/Debit card INO MA ending in 4097, expiration 03/14; Itau Master
Maestro Credit/Debit card INO MA, ending in 7045, expiration 09/14;
$10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

White and silver Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-
E2946A, with cracked screen, in yellow envelope labeled “Franklin #38";

Light pink Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-
E2946A, in yellow envelope labeled "Vitor #39";

Gold and white Apple iPhone Model: A1457, FCC ID: BCG-E2643B, IMEI:
359261060889602, with cracked screen, in yellow envelope labeled "Barboza #40";
Grey PNY 128 GB USB drive;

Dell laptop computer, $/N: CX3DM22;

$331 in U.S. Currency as follows: $100 x 3; $20 x 1; $10 x 1; $1 x 1; and

$100 in U.S. Currency as follows: (1) x $100

(all of which constitutes property); and

///

13

 
Oo SO SH DO HH SP WO NY eK

»Y MN NH NB NHN BS WH BH HO Ke Fe FF FF St OO Aare etl
ao nN DS UO FPF Wwe NYY SK ODO Oo BoB Ss DH HH Re BR BH SK CO

 

 

that the United States recover from Amysterdan Barbosa Da Silva, a/k/a
“Amysterdan Da Silva”, the in personam criminal forfeiture money judgment of
$264,371.37, not to be held jointly and severally liable with any codefendants, the collected
money judgment amount between the codefendants is not to exceed $264,371.37, not to be
held jointly and severally liable with any codefendants, the collected money judgment
amount between the codefendants is not to exceed $5,000,000, and that the property will
not be applied toward the payment of the money judgment; and

the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 1029(c)(1)(C)
and 1029(c)(2); 18 U.S.C. § 982(a)(1); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(A)
with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. §
853(p); and 21 U.S.C. § 853(n)(7); that the money judgment shall be collected; and that the
property and the collected amount shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the United States of America’s
management of any property forfeited herein, and the proceeds from the sale of any
forfeited property shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.
DATED ug 1, 2019.

 

 

HONORABLEJENNIFER “JDORSEY
UNITED STATES DISTRICT JUDGE

14

 
